            Case 6:20-bk-04307-LVV          Doc 38-1     Filed 02/12/21     Page 1 of 3




                           UNITED STATES BANKRUPTCY COURT
                              MIDDLE DISTRICT OF FLORIDA
                                   ORLANDO DIVISION

In re:                                          )
                                                )
Robert Trevor Gaye,                             )          Case No.: 6:20-bk-04307-LVV
                                                )          Chapter 7
                Debtor.                         )
                                                )

                             NOTICE OF PRELIMINARY HEARING

         NOTICE IS HEREBY GIVEN THAT:

         1. A preliminary hearing in this case will be held on March 16, 2021 at 11:00 a.m. to
            consider and act upon the following and transact such other business that may come
            before the Court:

                Chapter 7 Trustee’s Motion to (I) Approve a Short Sale of Real Property Free and
                Clear of Liens, Claims, Encumbrances, and Interests Pursuant to 11 U.S.C. §363(b),
                (f), and (m), (II) Surcharge Agreement Between Secured Lender and the Estate, and
                (III) Other Relief

         2. The hearing may be continued upon announcement made in open Court without further
            notice.

         3. Any party opposing the relief south at this hearing must appear at the hearing or any
            objections or defenses may be deemed waived.

         4. Telephonic Appearance Requirement. Effective March 16, 2020, and continuing until
            further notice, Judges in all Divisions will conduct all hearings by telephone. For Judge
            Karen S. Jennemann, parties should arrange a telephonic appearance through Court
            Call (866-582-6878).

         Dated: February 12, 2021

                                                /s/ Lori Patton, Trustee
                                                Lori Patton
                                                PO Box 520547
                                                Longwood, FL 32752
                                                Phone: (407) 937-0936
           Case 6:20-bk-04307-LVV          Doc 38-1     Filed 02/12/21     Page 2 of 3




        I HEREBY CERTIFY that a true and correct copy of the foregoing Notice of Preliminary
Hearing was furnished by first class United States Mail, postage prepaid, or by electronic delivery,
to all persons on the mailing matrix, attached to the original of this document, as furnished by the
Clerk’s office on February 12, 2021.


                                               /s/ Lori Patton
                                               Lori Patton
                              Case 6:20-bk-04307-LVV      Doc 38-1         Filed 02/12/21   Page 3 of 3
Label Matrix for local noticing              Robert Trevor Gaye                             ARI hetra
113A-6                                       7219 Regina Way                                4119 Binion Way
Case 6:20-bk-04307-LVV                       Orlando, FL 32819-5219                         Lebanon, OH 45036-9336
Middle District of Florida
Orlando
Fri Feb 12 10:52:24 EST 2021
CL45 MW Loan 1, LLC                          CL45 MW Loan 1, LLC                            EBITDA, LLC
3144 S. Winton Road                          Dept. 5670                                     700 Melrose Ave, K41
Rochester, NY 14623-2981                     PO Box 4110                                    Longwood, FL 32779
                                             Woburn, MA 01888-4110


Internal Revenue Service                     Jacobus Energy, Inc.                           Orlando Truck Parts
Centralized Insolvency Ops                   c/o Kevin P. Robinson, Esq.                    9633 Oak Crossing Rd
PO Box 7346                                  315 E Robinson St., Ste 600                    Orlando, FL 32837-8489
Philadelphia, PA 19101-7346                  Orlando, FL 32801-4341


Prater Radiator                              Stephen F Forman, Trustee                      Frank M Wolff +
1032 W Michigan St                           Stephen F Foreman Revocable Trus               Latham, Luna, Eden & Beaudine, LLP
Orlando, FL 32805-5447                       2211 Lee Road, Suite 100                       Post Office Box 3353
                                             Winter Park, FL 32789-1849                     Orlando, FL 32802-3353


Lindsey A Savastano +                        Note: Entries with a ’+’ at the end of the     End of Label Matrix
Frenkel Lambert Weiss Weisman & Gordon       name have an email address on file in CMECF    Mailable recipients      13
One East Broward Boulevard, Suite 1111                                                      Bypassed recipients       0
Ft. Lauderdale, FL 33301-1894                                                               Total                    13
